Citation Nr: 0712519	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from March 1967 to 
October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In July 2006, the veteran submitted notice that he had a 
September 2006 appointment scheduled with a psychiatrist at 
the VA Medical Center in Augusta, Georgia, and that he wanted 
the treatment records from that psychiatric evaluation to be 
included in the evidence to support his claim.  His appeal 
was certified to the Board without that evidence having been 
obtained.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), nothing in 
the claims folder indicates that the RO requested the VA 
treatment records.  VA medical treatment records are deemed 
to be within the control of VA and should have been included 
in the record, as they may be determinative of the claim.  
Therefore a remand is necessary for the purpose of obtaining 
such records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the veteran's representative argues that because 
the veteran's former psychiatrist assigned him a Global 
Assessment of Functioning (GAF) score of 40 in an addendum to 
the veteran's February 2004 visit, his condition has 
worsened, warranting an increased rating.  It has been almost 
five years since the veteran's condition was evaluated in a 
VA compensation and pension examination.  Accordingly, a new 
C&P examination should be scheduled to determined the  
current condition of the veteran's PTSD disability.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the veteran has never been asked, pursuant to 
38 C.F.R. § 3.159(b),  to provide VA with any evidence in his 
possession that pertains to the claim.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Ask the veteran to provide VA with any 
evidence in his possession that pertains 
to the claim.  

2.  Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
psychiatry treatment records at the 
Augusta, Georgia, facility).  Associate 
any evidence obtained with the claims 
folder.  

3.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  In 
addition, if the examiner should determine 
that the veteran's current GAF score is 
significantly different than the GAF score 
of 40 assigned in the February 2004 
addendum to the veteran's monthly visit to 
his former psychiatrist, the report should 
address the reasons for that difference.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


